Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR_K

 

BRENNAN CENTER FOR JUSTICE AT
NEW YORK UNIVERSITY SCHOOL OF
LAW,

ORDER

Plaintiff,
17 Civ. 7520 (PGG)

- against -

UNITED STATES DEPARTMENT OF
STATE,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Plaintiff Brennan Center for Justice brings this action against Defendant U.S.
Department of State to compel compliance with the Freedom of Information Act (“FOIA”), 5
U.S.C. § 552. (Cmplt. (Dkt. No. l) 1[ 1) Piaintiff seeks documents referenced in President
Trump’s September 24, 2017 Proclamation entitled “Enhancing Vetting Capabiiities and
Processes for Detecting Attempted Entry into the United States by Terrorists or Other
Public-Safety Threats[.]” (d il 2, EX. A (Proclarnation) (Dl<t. No. l-l); see M Proclamation
No. 9,645, 82 Fed. Reg. 45,161 (Sept. 24, 2017)) Plaiutift` also seeks reports concerning certain
countries identified or described in the Proclamation. (Cmplt. (Dkt. No. 1) 11 2)

The State Department has identified tive records responsive to Plaintifi’s request,
but has Withheld the records in Jr`ull, deeming them entirely exempt from disclosure pursuant to
the “presidential communications privilege” encompassed Within FOIA Exemption 5, and
partially exempt Jfrom disclosure on several other grounds (Def. Br. (cht. No. 44) at 6-7) The
State Department has moved for summary judgment, contending that it has sufficiently

demonstrated that it conducted an adequate search for the requested records, and that the

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 2 of 14

responsive records fall within the exemptions it has described w Mot. (Dkt. No. 43); Def. Br.
(Dkt. No. 44 at 13-14)) Piaintiff has cross~rnoved for partial summary judgment, seeking a
declaration that the documents it requests do not fall With the ambit of Exemption 5. (Cross~
Mot. (Dkt. No. 48); Pltf. Br. (Dkt. No. 49) at 10) ln the alternative, Plaintiff requests that the
Court order Defendant to disclose the records for i_n Ui__e_r_a review, or require Defendant to
provide further justification for its claimed exemptions (Pltf. Br. (Dkt. No. 49) at 16, 30, 32)

For the reasons stated below, the Court Will direct Defendant to produce the
Withheld responsive records for i_n Lme_ra review by April 8, 2019.

BACKGROUND1

I. 7 THE PRESIDENT’S EXECUTIVE OR])ERS ANI) PROCLAMATION

On January 27, 2017, President Trump issued EXecutive Order No. 13,769 -
“Protecting the Nation from Foreign Terrorist Entry into the United States” (“EO-l”), 82 Fed.
Reg. 8977 (Jan. 27, 2017) - Which bars entry into the United States of individuals from seven
Muslim-maj ority countries for 90 days, suspends the United States itefugee Admission Program
for 120 days, and bans the entry of Syrian refugees indefinitely §e§ EO-l, 82 Fed. Reg. 8,977,
§§ 3(€)» 5(&)» 5(@)-

On March 6, 2017 ~ after several courts enjoined implementation of EO~l m
President Trump issued Executive Order 13,780 (“EO-Z”), “Protecting the Nation Froni Foreign
Terrorist Entry Into the United States,” 82 Fed. Reg. 13,209 (Mar. 6, 2017). 130-2 revokes EO-l
and suspends entry into the United States of nationals from lran, Libya, Somaiia, Sudan, Syria,

and Yemen for 90 days. § EO-2, 82 Fed. Reg. 13,209, § 2(c). EO-2 also directs a “Worldwide

 

l Farniiiarity With this Court’s January 10, 2018 and April 16, 2018 orders (Dkt. Nos. 30, 37) is
presumed

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 3 of 14

review to identify whether, and if So what, additional information will be needed from each
foreign country to adjudicate an application by a national of that country for a visa, admission, or
other benefit under the [lnirnigration and Nationality Act] . . . in order to determine that the
individual is not a security or public-safety threat.” l_d. § 2(a). EO-2 instructs the “Secretary of
I-Iorneland Security, in consultation with the Secretary of State and the Director of Intelligence,

. [to] submit to the President a report on the results of worldwide review[.]” ld_. § 2(b).
Several courts also issued nationwide injunctions enjoining implementation of EO-2. _S@, §g;,
Hawaii v. Trump, 859 F.3d 741, 789 (9th Cir. 2017); lnt’l Refugee Assistance Proiect v. Trump,
ssi ssa 554, 606 (4th cir. 2017).2

On September 24, 2017, President Trump issued Proclamation 9,645 (the
“Proclamation”). (Qmpl (Dkt. No. 1) 11 17; Proclamation No. 9,645, 82 Fed. Reg. 45,161 (Sept.
24, 2017)) The Proclamation restricts entry into the United States of individuals from “six
].\/[uslim~majority countries (and two non-Muslim majority countries)”: Chad, lran, Libya, Syria,
Yemen, Sornalia, Venezuela, and North Korea.3 (Cmplt. ll 18; Proclamation No. 9,645, 82 Fed.
Reg. 45,161, §§ 2(a)-(h))

'i`he Proclarnation justifies these entry restrictions on the basis of the “worldwide
review” of the “information-sharing practices, policies, and capabilities of foreign governments”

directed in 130-2 (E Proclaniation No. 9,645, 82 Fed. Reg. 45,161, §§ 1(c), (i)) The

 

2 On June 26, 2017, the Supreme Court granted the Governrnent’ s petition for certiorari to
review the lower courts’ grant of injunctive relief related to EO- 2 See Trump v. Int’l Refugee
Assistance Project, 137 S Ct. 2080, 2083 (2017) The Suprerne Court vacated and remanded
both cases in October 2017, directing the lower couits to dismiss the actions as moot, because the
challenged provisions of EO-Z had expired §§;e Trurnp v. lnt’l Refugee Assistance, 138 S. Ct.
353 (2017) (citations omitted); Trump v. Hawaii, 138 S. Ct. 377 (2017) (citations omitted).

3 Chad has since been removed from the list of nations subject to restrictions (Pltf. Ruie 56.1
Stmt. (cht. No. 51)11 29)

 

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 4 of 14

Proclamation states that - after conducting this “worldwide review” »e the Secretary of State
“engaged with the countries reviewed in an effort to address deficiencies and achieve
improvements.” (Proclamation No. 9,645, 82 Fed. Reg. 45,161) However, “a small number of
countries . . . remain deficient . . . with respect to their identity-management and information-
sharing capabilities, protocols, and practices[, and i]n some cases, these countries also have a
significant terrorist presence within their territory.” (l_d.) Accordingly, the Proclamation
announces “certain conditional restrictions and limitations . . . on entry into the United States of
nationals of the countries identified las deticient.]” (LL.) The Proclamation cites several reports
on which EXecutive Branch officials relied, including July 9, 2017 and September 15, 2017
reports submitted by the Secretary of Homeland Seeurity to President Trurnp.‘fL (_S§ § §§ l(c),
(h))
II. PLAINTIFF’S FOIA REOUEST AND PROCEDURAL HISTORY
On luly 10, 2017, Plaintiff submitted a FOIA request to Defendant. (Pltf. R. 56.1

Strnt. (Dkt. No. 51) il 51) The FOIA request seeks disclosure of 23 categories of records,
designated “a” through “W.” (FOIA Request (Dkt. No. 1~2) at 9~13) Category “W” encompasses

All records pertaining to the Worldwide review process conducted under Section 2

of Executive Order 13780 and 17 STATE 72000, including the Report that Was

submitted to President Trump, copies of instructions to foreign governments

regarding the requirements that must be met to avoid travel restrictions, and a list

of all countries that have:

i. been designated as providing adequate information to the U.S.
government;

 

4 On June 26, 2018, the Supreme Court reversed lower court orders enjoining enforcement of the
Proclamation’s entry restrictions, concluding that “the Government has set forth a sufficient
national security justification” for the restrictions, and that plaintiffs had not shown a likelihood
of success on the merits of their claims. Trump v. Hawaii, 138 S. Ct. 2392, 2423 (2018). ln so
holding, the Supreme Court emphasized that the Proclamation “reflects the results of a
worldwide review process undertaken by multiple Cabinet officials and their agencies.” id at
242 l .

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 5 of 14

ii. been designated as providing inadequate information to the U.S.
government and/ or

iii. been designated as being at risk of providing inadequate information to the
U.S. government

(l_d. at 13) Plaintiff also sought expedited processing of its FOIA request. (ld_. at l3-l 5)
Although Defendant granted the request for expedited processing on July 24, 2017, as of October
l, 2017, Defendant still had not made a determination as to the FOIA request (Pltf. R. 56.1
Stmt. (Dkt. No. 5l) 111 53-54)

'l`he Complaint was filed on October 2, 2017. (Cmpit. (Dkt. No. 1)) Plaintiff
claims that Defendant is improperly withholding agency records in violation of FOIA, and seeks
“a discrete subset of the documents covered by request ‘w.”’ (Cmplt. (Dkt. No. l) 11 27, 60)
This “discrete subset” consists of the reports that the Secretary of Homeland Security submitted
to President Trurnp on July 9, 2017 and September 15 , 2017, as well as the final reports the
Secretary of Homeland Security submitted to President Trump concerning (1) each of the eight
countries covered by the Prociamation, and (2) each of the sixteen countries identified by the
Secretary as being ‘inadequate’ in the Proclamation, to the extent that reports concerning these
twenty-four countries are not included in the July 9, 2017 and September 15, 2017 reports. (l_d. ll
2; Pltf. R. 56.1 Stmt. (Dkt. No. 51) ‘|l 56)

On December 5, 2017, Defendant informed Plaintiff that it had located responsive
records, including “two reports (and associated attachments) submitted by the Secretary of the
Department of Homeland Security (DHS) to the President.”5 (Dec. 14, 2017 Stein Decl. (Dkt.

No. 26) ‘ll 9) On February 9, 2018 _ pursuant to this Coult’s order granting Plaintifl" s motion to

 

5 Defendant initially represented that six responsive records had been located, but subsequently
stated that it had identified only five such records. (S_e§ May 14, 2018 Stein Decl. (Dkt. No. 45)
at ‘1] 9 n. 1)

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 6 of 14

expedite this action (Mot. (Dkt. No. 22); Mem. Op. & Order (Dkt. No. 30) at 17) - Defendant
produced a wing index6 to Plaintiff. (Mgh_n Index (Dkt. No. 31-1))

On March 15, 2018, Plaintiff- contending that Defendant’s lal_igh_n index is
deficient ~ moved to compel Defendant to produce an index consistent with this Court’s January
10, 2018 order. (Mot. (Dkt. No. 34); Pltf. Br. (Dkt. No. 35) at 2) On April 16, 2018, this Court
denied the motion to compel, reserved decision on the sufficiency ofthe lapg_hp index, and set a
briefing schedule for cross-motions for summary judgment (Order (Dkt. No. 37) at 7)
Defendant produced a revised Mgh_n index on May 14, 2018. (Rev. yapg_hn Index (Dkt. No.
45-2))

Defendant’s revised Mgh_n index describes each of the five responsive records
Defendant has located, and lists - as to each document ~ the date of creation, page length, and
the exemptions Defendant contends justify full or partial withholding, along with the government
agency invoking the exemption. (Rev. La"ugh_n index (Dkt. No. 45~2)) The five documents are:
(l) the July 9, 2017 Report, which is a twenty-page document entitled “20~day Report to the
President on Section 2(b) of Executive Order 13780: Protecting the Nation from Foreign
Terrorist Entry in the United States”; (2) Attachment A to the July 9, 2017 Report, which is a
three-page document that concerns “assessment of certain countries’ information-sharing
capabilities”; (3) Attachment B to the luly 9, 2017 Report, which is a five-page document that

concerns the “methodology used to assess countries’ information-sharing capabilities”; (4) the

 

6 “A Vaughn index typically lists the titles and descriptions of the . . . documents [responsive to
a FOIA request] that the Government contends are exempt from disclosure A so-called
‘classical’ Vaughn index . . . is one that lists titles and descriptions of documents with cites to
claimed FOIA exemptions for each document listed.” New York Times Co. v. U.S. Dep’t of
Justice, 758 F.3d 436, 43 8-39 (2d Cir.) (citations omitted), supplemented 762 F.3d 233 (2d Cir.
2014)

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 7 of 14

September l5, 2017 Memorandurn, which is a sixteen-page document described as a
“Memorandum from the Acting Secretary of DHS to the President regarding Section 2(e) of
Executive Order 13780”; and (5) Attachment A to the September 15, 2017 Memorandum, which
is a one-page document that concerns “assessment of countries’ information-sharing capabilities
and vetting procedures.” (Rev. _\Lzmgh_n Index (Dkt. No. 45-2)) Portions of each of these
documents are classilied at the “Secret” level. (Holzer Decl. (Dkt. No. 46) 111 14-15)

According to the revised y@gh_n index, the Department of Horneland Security
has determined that all five documents are properly withheld pursuant to the presidential
communications privilege This privilege falls within the ambit of 5 U.S.C. § 552(b)(5)
(“Exemption 5”), one of nine statutorily enumerated categories of exemptions from FOIA
disclosure7 The State Department, the Department of Homeland Security, and the Federal
Bureau of lnvestigation claim that portions of the five documents are also properly withheld

pursuant to certain other exemptions8 (Rev. Vaughn Index (Dkt. No. 45-2))

 

7 Exemption 5 exempts from FOIA disclosure “inter-agency or intra-agency memorand[a] or
letters that would not be available by law to a party other than an agency in litigation with the
agency . . . .” 5 U.S.C. § 552(b)(5).

8 The revised Vaughn index states that:

(1) The Department of Homeland Security has determined that portions of the July 9, 2017
Report should be withheld from disclosure pursuant to the deliberative process privilege,
which also falls under Exemption 5; and the FBl has determined that portions of this
Report should be withheld pursuant to Exemption (b)(7)(E), Which exempts from
disclosure information that “would disclose techniques and procedures for law
enforcement investigations or prosecutions.” 5 U.S.C. § 552(b)(7)(E).

(2) The Department of Homeland Security and Department of State have determined that
portions of Attachment A to the July 9, 2017 Report should be withheld from disclosure
pursuant to Exemption (b)(l), which exempts from disclosure information that is
“specifically authorized under criteria established by an Executive order to be kept secret
in the interest of national defense and foreign policy” and “are in fact properly classified
pursuant to such Executive order,” 5 U.S.C. § 552(b)(1); the Department of Homeland

7

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 8 of 14

III. IN CAMERA REVIEW

The State Department argues that it is entitled to summary judgment because “the
[requested] records are properly withheld in full pursuant to Exemption 5, and in part pursuant to
other exemptions.” (Def. Br. (Dkt. No. 44) at 7)

ln order to prevail on its motion, Defendant must demonstrate “that its search was
adequate and that any withheld documents fall within an exemption to the FOIA.” Carney v.
United States Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994). Defendant may make such a
showing through “agency [declarations that] describe the justifications for nondisclosure with
reasonably specific detail, demonstrate that the information withheld logically falls within the
claimed exemption, and are not controverted by either contrary evidence in the record [or] by
evidence of agency bad faith.” Am. Civil Liberties Union v. United States Dep’t of Def., 901
F.3d 125, 133 (2d Cir. 2018), as amended (Aug. 22, 2018) (intemal quotation marks and citation
omitted).

The presidential communications privilege is “‘a presumptive privilege for

[p]residential communications,”’ Loving v. Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008)

 

Security has also determined that portions of this document should be withheld pursuant
to both the deliberative process privilege and Exemption (b)(7)(E).

(3) The Department of Homeland Security has determined that portions of Attachment B to
the July 9, 2017 Report should be withheld pursuant to both Exemption (b)(l) and the
deliberative process privilege, and the Department of State and FBI have determined that
portions should be withheld pursuant to Exemption (b)(7)(E).

(4) 'l`he Department of Homeland Security and the State Department have determined that
portions of the September 15, 2017 Memorandum should be withheld from disclosure
pursuant to Exemption (b)(l), and the Department of Homeland Security has determined
that portions should also be withheld pursuant to the deliberative process privilege and
Exemption (b)(7)(E).

(5) The Department of Homeland Security has determined that portions of Attachment A to
the September 15, 2017 Memorandum should be withheld from disclosure pursuant to
Exemption (b)(l), Exemption (b)(7)(E), and the deliberative process privilege

(Rev. Vaughn index (Dkt. No. 45-2))

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 9 of 14

(quoting United States v. Nixon, 418 U.S. 683, 708 (1974)), which “preserves the President’s
ability to obtain candid and informed opinions from his advisors and to make decisions
confidentially.” _l_d_. (citing Judicial Watch, lnc. v. Dep’t of Justice, 365 F.3d 1108, 1112 (D.C.
Cir. 2004)). Accordingly, the privilege “protects ‘communications “in performance of a
President’s responsibilities,” . . . “of his office,” . . . and made “in the process of shaping
policies and making decisions.””’ Amnesty lnt’l USA v. C.l.A., 728 F. Supp. 2d 479, 522
(S.D.N.Y. 2010) (quoting Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 449 (1977) (quoting
United States v. Nixon, 418 U.S. at 708)); § glsg Lo_ving 550 F.3d at 37 (‘°[T]he privilege
protects ‘communications directly involving and documents actually viewed by the President,’ as
well as documents ‘solicited and received’ by the President or his ‘immediate White House
advisers [with] . . . broad and significant responsibility for investigating and formulating the

advice to be given the President.”’ (quoting Judicial Watch lnc., 365 F.3d at 1114)).

 

.“[l]t is axiomatic[, however,] that the privilege’s purpose of promoting candor
and confidentiality between the President and his closest advisors becomes more attenuated, and
the public’s interest in transparency and accountability more heightened, the more extensively a
presidential communication is distributed.” Ctr. for Effective Gov’t v. U.S. Dep’t of State, 7 F.
Supp. 3d 16, 26 (D.D.C. 2013). “The purpose underlying the distribution of a presidential
communication beyond the President’s closest advisers is paramount[:] [i]f distribution is
limited to advisory purposes, the privilege may apply; but if distribution is far broader, the
purposes animating the privilege Will not justify its application.” l_d. at 29.

The State Department contends that the records at issue here are

quintessential examples of records that fall squarely within the bounds of the
privilege . . . ['l`jhey are communications from a Cabinet-level official directly to

the President, drafted and disseminated pursuant to an Executive Order, for the
express purposes of advising the President in connection with his review of the

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 10 of 14

United States’ visa vetting procedures and assisting the President in carrying out
his responsibilities in the areas of immigration and national security.

(Def. Br. (Dkt. No. 44) at 16)

The State Department further maintains that °‘the records have been closely held
within the Executive Branch.” (lc_i_.) A declaration from the Deputy Chief FOIA Officer for the
Department of Homeland Security Privacy Office, .l ames V.M.L. Holzer, addresses the
distribution of the subject records as follows:

These records were, and remain, closely held within the Executive Branch. The
[July 9, 2017] Report, the [September 15, 2017] Memorandum, and their
respective attachments were transmitted directly from the Acting Secretary of
Homeland Security to the President. Consistent with the Executive Order, the
records were also provided to the Secretary of State and the Director of National
lntelligence[,] among other critical Executive Branch agencies Further, DHS
circulated the records to a limited number of high-ranking personnel within
certain DHS components charged with enforcing the immigration laws and
regulating ports of entry: namely[,] U.S. lmmigration and Customs Enforcement,

U.S. Customs and Border Protection, and U.S. Citizenship and Irnmigration
Services.

(Holzer Decl. (Dkt. Noi 46) il 17) The Holzer declaration does not identify the “other critical
Executive Branch agencies” to which disclosure was made, nor does the declaration state
whether the “high-ranking personnel” to whom the records were circulated were prohibited from
further disseminating the records

Plaintift` does not dispute that the documents the State Department has withheld
are of a type that the presidential communications privilege would typically encompass Instead,
Plaintiff disputes Defendant’s characterization of the records as “closely held,” and argues that
the privilege does not apply here “[b]ecause the documents at issue have been widely shared
throughout the executive branch and described both to the public and foreign governments.”

(Pirr. Br. (Di<t. NO. 49) at is)

10

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 11 of 14

For example, Plaintiff cites to a July 12, 2017 unclassified cable obtained by
Reuters and “transmitted . . . to all consular outposts with no limitation on further
dissemination.” (l_d. at 19 (emphasis removed); Kala Decl., Ex. 24 (Dkt. No. 50-25)) According
to the cable, the cable “initiates a 50-day engagement period, as called for in Section2(d) of the
EO, in which posts must inform host governments of the new information sharing standards and
request that host governments provide the requested information or develop a plan to do so.”
(Kala Decl., Ex. 24 (Dkt. No. 50-25) at 2) The cable further states that it “outlines the results of
the report submitted to the President on July 10” - presumably, the July 9, 2017 Report - “and
provides posts with guidance to help foreign governments understand and meet the standards
developed in the report, as called for in Section 2(d) of the EO.” (l_d. at 3)

The July 12, 2017 cable goes on to provide several sets of “talking points.”9 The
“talking points” include a list of standards that “[t]he Secretary of Homeland Security, in
consultation With the Secretary of State and the Director of National intelligence, has established
. . . for identity-related information-sharing by foreign governments whose nationals seek to
travel to the United States[.]” (Ld at 5) The cable also includes a questionnaire, and directs
posts “to work with their host country to submit answers,” in an effort to “enhance an assessment
of whether foreign governments meet the new baseline standards.” (Li at 7)

Plaintiff also cites numerous fact sheets, press releases, and related documents

publicly disseminated by the President’s administration, and argues that these disclosures

 

9 The cable sets out talking points for “all countries”; for “non-Visa Waiver Program countries”;
for “Visa Waiver Program countries”; for “countries identified . . . as failing to meet the
information standards set out in the report (Category A countries)”; for “countries identified . . .
as at risk of failing to meet the standards set out in the report (Categoiy B countries)”; and for “a
non-VWP [Visa Waiver Program] country that is neither Category A nor Category B.” (Kala
Decl., Ex. 24 (Dkt. No. 50-25) at 5-7)

ll

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 12 of 14

“foreclose reliance on the presidential communications privilege to shield the responsive
documents from the public.” (Plti`. Br. (Dkt. No. 49) at 20-22)

Defendant’s papers are not illuminating as to the extent to which the information
contained in the five withheld documents has been distributed Defendant instead emphasizes
that Plaintiff has not identified an instance in which “any of the records themselves were either
disseminated within the Executive Branch or publicly disclosed.” (Def. Reply Br. (Dkt. No. 52)
at 12) But if the information contained within the withheld documents has been widely and
publicly disseminated the rationale for applying the presidential communications privilege is
much less compellingl Here, the Court does not have sufficient information to gauge whether
the information contained in the withheld records has been disseminated in a manner that
undermines application of the presidential communications privilege

“When an agency withholds records and the requestor challenges such
withholdings,” the district court “‘may examine the contents of . . . agency records i_n gaM to
determine whether such records or any part thereof shall be withheld under any of the
exemptions.” Am. Civil Liberties Union v. Nat’l Sec. Agencv, No. 13 Civ. 9198 (KMW) (JCF),
2017 WL 63 87731, at *3 (S.D.N.Y. Aug. 17, 2017) (quoting 5 U.S.C. § 552(a)(4)(B)). “un
M review may be particularly appropriate when . . . the agency affidavits are insufficiently
detailed to permit meaningful review of exemption claims or there is evidence of bad faith on the
part of the agency.” Quinon v. F.B.l., 86 F.3d 1222, 1228 (D.C. Cir. l996) “Furthermore, when
the requested documents ‘are few in number and of short length i_n garM review may save time
and money.”’ Adelante Alabama Worker Ctr. v. U.S. Dep’t of Homeland Securitv, No. 1:17-
CV-9557-GHW, 2019 WL 1380334, at *9 (S.D.N.Y. Mar. 26, 2019) (quoting Carter v. U.S.

Dep’t of Commerce, 830 F. 2d 388, 393 (D.C Cir. 1987). Finally, in camera review may be

12

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 13 of 14

appropriate “‘ [w]lien the dispute turns on the actual contents of the documents,’ as opposed to

‘when the dispute centers . . . on the parties’ differing interpretations as to whether the exemption
applies to such information.”’ Am. Civil liberties Union v. U.S. Dep’t of Justice, 90 F. Supp. 3d
201, 216 n.2 (S.D.N.Y. 2015) (quoting wing 830 F.3d at 393). “[T]he propriety of [requesting

i_n camera review] is a matter entrusted to the district court’s discretion.” Local 3 Int’l Bhd. of

 

Elec. Workers, AFL-ClO v. N.L.R.B., 845 F.2d 1177, 1180 (2d Cir. 1988).

I-Iere, the Court concludes that “i_n garne§ review is the appropriate and most
efficient means to resolve the parties’ dispute.” Adelante Alabama Woi'ker Ctr., 2017 WL 2019
WL 1380334, at *9. Defendant’s submissions have not adequately explained how the
infonnation contained in the withheld documents differs from the information that the
Administration has publicly disseminated § Am. Civil Liberties Union v. Dep’t of Justice,
No. 15 CIV. 1954 (CM), 2016 WL 889739, at *5 (S.D.N.Y. Mar. 4, 2016) (ordering i_nMi;a
review of “Presidential Policy Guidance” where “it is certainly possibly that the claimed
[presidential communications] privilege applies[,] [b]ut the court does not know how widely the
document has been distributed, or to whom, . . . [or] whether any part of it . . . closely tracks the
information that was [publicly] disclosed”). Moreover, the documents in question are “few in
number and of short length,” and the dispute over the applicability of the privilege turns
primarily on the content of` the information contained in the documents Finally, a determination
as to the applicability of the presidential communication privilege may obviate the need to
address other exemptions Defendant cites to justify partial withholding of the requested
documents §e§ Nat’l Dav Laborer Org. Networl< v. U.S. Imminration & Customs Enf"t Agencv,
811 F. Supp. 2d 713, 739 n. 92 (S.D.N.Y. 2011) (identit`ying “judicial economy” as a factor

weighing in favor of i_n camera inspection), amended on reconsideration (Aug. 8, 2011).

13

 

 

 

Case 1:17-cV-O7520-PGG Document 71 Filed 03/29/19 Page 14 of 14

CONCLUSION

For the reasons stated above, Plaintiff’ s motion for partial summary judgment is
granted to the extent it requests that the Court order in Lmera_ review of the requested records to
determine the applicability of the presidential communication privilege The remainder of
Plaintiff"s motion is denied without prejudice, pending this Court’s in M review.
Defendant’s motion for summary judgment is denied without prejudice to renewal of the motion
following the Court’s in M review. Defendant will provide the Court with copies of the five
documents at issue in this case by April 8, 2019. The Clerk of Court is directed to terminate the
motions (Dkt. Nos. 43, 48).

Dated: New York, New York
March )_q, 2019

SO ORDERED.

MMWM

Paul G. Gardeplhe
United States District Judge

14

 

 

